Citation Nr: 1036936	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for a right knee and leg 
disorder, to include as a residual of shell fragment wounds.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 Regional Office (RO) in Salt Lake 
City, Utah rating decision.

In May 2007 and November 2009, the Board remanded the right knee 
and leg claim for additional development, while the November 2009 
remand directed the RO to develop the issue of entitlement to a 
TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran has a right knee and leg disorder that is etiologically 
related to a disease, injury, or event in service.


CONCLUSION OF LAW

A right knee and leg disability was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, the 
Department of Veteran's Affairs (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in March 2004, May 2004, June 2007, and 
December 2009 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA any 
evidence pertaining to the claim.  The letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.  The June 2007 and December 2009 
letters also explained to the Veteran how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the 
claim on appeal was subsequently readjudicated following issuance 
of that notice.

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  In that 
regard, the Board notes that following the November 2009 Board 
remand, a December 2009 letter from the Appeals Management Center 
(AMC) specifically advised the Veteran to submit all evidence in 
support of his claim.  The Veteran appears to have understood 
these instructions, as during the December 2009 VA examination 
the Veteran reported recently having received private x-rays 
showing metallic fragments in his upper humerus, buttock, lateral 
knee, and ankle.  The Veteran claimed to have provided these 
records to the VA.  The December 2009 VA examiner, however, 
notified the Veteran that such records had not been associated 
with the claims file and advised the Veteran to submit those 
records.  The claims file does not indicate that the Veteran 
provided these treatment records or other medical records since 
December 2009.  Given the December 2009 letter notifying the 
Veteran to submit evidence that would help his claim; the 
Veteran's evident understanding of this request as evidenced by 
his statements during the December 2009 VA examination; and, most 
significantly, the December 2009 VA examiner's specific advice to 
submit the recent private treatment records discussed above 
because they did not appear to be in the claims file, the Board 
finds that VA has fulfilled its duty to assist by advising him of 
the need to submit those records.  Moreover, as will be discussed 
below, the Board notes that the evidence of record already 
includes x-rays showing shell fragment residuals in the right 
lower extremity.  As such, remanding the claim to obtain 
essentially duplicative documents would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the Veteran are to be avoided).  
Furthermore, the Veteran has at no time otherwise referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
this case, the Board notes that the Veteran was provided a VA 
examination in June 2009.  The Board found this examination to be 
inadequate for determination of the claim and remanded the claim 
for a second VA examination.  During the subsequent December 2009 
VA examination, the examiner considered the Veteran's claims of 
having a right knee and right ankle disorder as a result of a 
shell fragment wound, but no current right knee or right ankle 
disability was diagnosed.  As will be discussed in greater detail 
below, the examiner based his opinion on review of the claims 
file and available medical records and x-ray findings,  the 
Veteran's reported history, his current symptoms, and a physical 
examination.  Based on the foregoing, the examiner was unable to 
render a current diagnosis of a right knee or right ankle 
disability.  The Board, therefore, finds the December 2009 VA 
examination report to be thorough, complete, and sufficient upon 
which to base a decision with respect to the Veteran's claim for 
service connection.   See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, there is no presumed service connection 
because the Veteran has not been diagnosed with arthritis of any 
joint of the right lower extremity.    

In the absence of presumptive service connection, to establish a 
right to compensation for a present disability on a direct basis, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes the Veteran is in receipt of, among other things, 
a Purple Heart, for his combat service in Vietnam.  In Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 1154(b) 
does not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  In this case, the 
Board recognizes that the Veteran incurred multiple shrapnel 
wounds during combat service in Vietnam.   
 
The Veteran alleges he has a current disability of the right 
lower extremity, to include the knee, leg, and ankle, due to his 
military service (other than the residual scars for which service 
connection has been established).  Specifically, the Veteran 
asserts that these disabilities are related to residuals of shell 
fragment wounds due to an in-service incident.  

The Veteran's service treatment records confirm shell fragment 
injuries to the right leg in July 1967.  The Veteran was 
prescribed antibiotics and no debridement was attempted due to 
the small size of the fragments.  Three days later one of the 
fragment wounds appeared somewhat red and the Veteran's right 
ankle also was wrapped for support.  Three days later a notation 
indicated that a right ankle fragment wound was still red.  
Several days later, the wounds were noted to be healing, but the 
Veteran was prescribed a shower shoe for the right foot.  In 
another incident, in November 1966, the Veteran reported that his 
leg hurt in the knee area.  The records do not indicate follow-up 
treatment for any right leg or knee problems.  The Veteran's 
October 1968 separation examination did not indicate any current 
disorder of the right lower extremity, to include the knee, leg, 
or ankle.  

In June 1999, the Veteran complained of pain in his right big toe 
for the past four days.  The Veteran was diagnosed with gout and 
prescribed medication.  The Veteran reported that the medication 
worked effectively, but in March 2000 the Veteran reported an 
acute gout attack the previous week.  A September 2002 treatment 
record noted that the Veteran had had gout in the bilateral 
hallux for the previous 15 years.  In October 2002, the Veteran 
sought treatment for left elbow swelling.  The treatment provider 
noted a history of podagra from the early 1980s and a past 
medical history of gouty arthritis.  

The Veteran was afforded a VA examination in June 2004 for his 
scars related to his shell fragment wounds.  The examiner noted a 
scar on the lateral aspect of the right lower leg and of the 
external malleolus of the right ankle.  These scars were 
nontender, nonpainful, moved freely, were not elevated or 
depressed, with normal appearing skin without inflammatory 
changes or keloid formation.  A contemporaneous x-ray of the 
right lower leg showed a few small metallic fragments in the soft 
tissue, but the bones appeared normal.  The physician's 
impression was soft tissue metallic fragments as described.

A February 2006 private treatment record indicated normal 
extremities without edema or cyanosis.  In September 2006, the 
Veteran denied joint pain.  In February 2007, the Veteran 
reported gout in the bilateral feet with onset years ago and 
unrelated to any injury.  As a result, the Veteran reported 
decreased mobility, swelling, and tenderness, but denied 
numbness, spasms, tingling in the legs, locking, crepitus, 
popping.  On examination, the Veteran denied other joint pain and 
his extremities appeared normal, without edema or cyanosis.

In June 2007, the Veteran's gait was observed to be normal.  

In June 2009, the Veteran was afforded a VA examination for his 
right ankle, leg and knee.  At that time, the examiner noted 
review of the claims file and the Veteran reported that in July 
1966 he had been injured by shell fragments in the right arm and 
leg, which was removed.  The Veteran reported being hospitalized 
for one to two weeks, placement in a temporary cast to immobilize 
his right knee and ankle, and a return to duty a month later.  
The Veteran reported numbness in the right arm and tibia for two 
to three years thereafter, but no further pain in the right upper 
extremity or right lower extremity.  The examiner discussed the 
Veteran's service treatment records and the normal x-rays in 
2004.  In relevant part, the examiner diagnosed right lower leg 
scar with metallic fragments and without muscular involvement.  

The claim was remanded in November 2009, to afford the Veteran an 
additional VA examination.  The resulting December 2009 VA 
examination included a review of the claims file by the same 
examiner who provided the June 2009 opinion.  The examiner noted 
that at the time of the June 2009 VA examination, the Veteran had 
had a slightly abnormal gait, but had denied the use of any 
assistive device.  During the November 2009 VA examination, 
however, the Veteran arrived with a cane that he reported using 
for the past six years and over the past two months had relied on 
the cane on a regular basis.  The Veteran claimed that his 
increased use of the cane was due to his right ankle and right 
knee problems.   The Veteran was observed to have a moderate to 
severely antalgic gait leaning heavily on the cane in his right 
hand and using the cane in time with stepping with his right 
foot.  The examiner noted that during the June 2009 VA 
examination, the Veteran had full range of motion of the right 
ankle without complication of the scar of the right lower 
extremity.  The examiner discussed the June 2004 right lower 
extremity x-rays and found it significant that the right lower 
leg scars were nonpainful and that there was no suggestion of 
pain in the right lower extremity during the June 2004 
examination.  The Veteran stated that his right knee and ankle 
problems were similar, both had begun many years previously, and 
that in the past two years they had been giving out more 
frequently.  The Veteran described pain in the lateral right 
knee, occasionally the entire knee, and the right ankle.  The 
Veteran had no symptoms related to his scar.  On examination, the 
Veteran had guarding and reported pain during non-physiologic 
testing and the reports were incompatible with the symptoms 
described previously to the examiner.  The Veteran had reports of 
pain in the anterior thigh and above the knee that were 
inconsistent with prior x-rays.  During testing of the knee, the 
Veteran reported pain throughout the range of motion, but guarded 
inappropriately and described pain that was non-physiologic and 
not compatible with the testing being done at the time of the 
report.  The Veteran also reported pain in the right ankle on 
palpation and during motion testing throughout the range.  
Examinations for strength, muscle tone, and bulk were normal with 
enlarged girth sizes on the right side, which the examiner noted 
was inconsistent with the Veteran's claims.  Manual muscle 
testing was inconsistent with the Veteran's muscle hypertrophy, 
tone, and bulk.  Reflexes were normal bilaterally.  The Veteran's 
right ankle shrapnel scar was depressed and blue-tinged, but did 
not involve the muscles, was nontender, and not adhered.  Based 
on the foregoing, the examiner concluded that the Veteran had 
non-physiologic right knee pain without obvious diagnosis of 
chronic underlying pathology and no current diagnosis of a 
chronic pathological disease of the right hip or right ankle.  
The examiner noted that the right ankle pain was non-physiologic 
in nature.  The examiner stated that the Veteran appeared to be a 
credible historian; however the subjective reports were 
significantly at odds with the medical records, especially as to 
the right lower extremity.  The examiner was unable to find 
evidence of lower extremity pain in the medical treatment 
records, including during two VA examinations.  The examiner 
noted that past x-rays failed to show any shell fragments 
anywhere near the knee.  The examiner concluded that the 
Veteran's current symptoms were incompatible with an injury 40 or 
more years prior and more consistent with an injury occurring 
after the last VA examination in June 2009.  The examiner noted 
the absence of prior documents discussing the use of a cane, 
especially as such use related to the right knee and leg.  The 
examiner opined that any current right lower extremity 
symptomatology was unrelated to the shrapnel wounds and 
fragments, based on the in-service treatment for the wounds, the 
return to duty without notice of complications at the time of 
discharge, and the 40 years between the injury and reports of 
problems.  The examiner noted that the above was moot as there 
was no current diagnosis of a right knee or right ankle 
disability.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against finding that the Veteran 
has a current disability of the right lower extremity, to include 
the knee, hip, and ankle, that was incurred or aggravated by his 
military service, to include as residuals of the in-service 
shrapnel wounds received. 
 
With respect to the Veteran's claim, the Board notes the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board 
recognizes the Veteran's sincere belief in his claim, the 
competent medical evidence of record does not show that he 
currently has any chronic musculoskeletal disability of the right 
lower extremity as a consequence of his shell fragment wound 
injuries.  Indeed, the December 2009 VA examiner specifically 
rejected a current diagnosis of a right knee, leg, or ankle 
disability and, moreover, discussed compellingly how any 
disability of the right lower extremity would be unrelated to the 
shrapnel wounds or other incidence of military service.  The 
Board finds the December 2009 VA examiner's opinions and 
conclusions highly probative. 
 
The Board has considered the Veteran's lay assertion that he has 
current disabilities of the right lower extremity, to include his 
knee, hip, and ankle, and that they are related to shrapnel 
wounds and shell fragments incurred in service.  Certainly, the 
Veteran is competent to report sensory or observed symptoms such 
as pain, numbness, and giving out of the right ankle and right 
knee, and his testimony in that regard is entitled to some 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, even though a lay person is generally 
competent to describe experiencing a continuity of symptomatology 
since service, that lay person is not necessarily competent to 
link the continuous symptomatology to a specific a current 
condition.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this instance, the Veteran has not been shown to be capable of 
making medical conclusions, especially as to actually diagnosing 
a chronic musculoskeletal disability of the right lower extremity 
or linking any such disability to his military service, to 
include the residuals of shrapnel wounds.  Thus, the Board 
affords far greater weight to the findings of the December 2009 
VA examiner who, after physical examination, interview of the 
Veteran, and review of the claims file, concluded that the 
Veteran did not have a current right lower extremity disability, 
to specifically include disabilities of the right knee, right 
hip, and right ankle.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions); see also Layno v. Brown, 6 Vet. App. 
465 (1994) (cautioning that lay testimony that the Veteran 
suffered a particular illness (bronchial asthma) was not 
competent evidence because matter required medical expertise). 
 
Moreover, while the Board acknowledges the Veteran's complaints 
of current pain, the Board also notes that a symptom alone, such 
as pain, absent a finding of an underlying disorder, cannot be 
service connected.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  

First and foremost, service connection requires a diagnosis of a 
current disability.  In this case, there simply is no competent 
evidence of an underlying musculoskeletal disability of the right 
lower extremity and indeed there is persuasive medical evidence 
to the contrary.  Without a current diagnosis, service connection 
is not warranted.  The Board recognizes that scars are present 
and have been repeatedly noted on examination; however, service 
connection has been separately awarded for such scars, and they 
are not presently before the Board.  As reflected by the 
discussion above, the preponderance of the evidence is against 
the Veteran's claim of service connection for a right knee and 
leg disorder distinct from his service-connected scars.  As such, 
the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee and leg 
disorder, to include as a residual of shell fragment wounds, is 
denied.




REMAND

As noted above, the Board remanded the Veteran's right lower 
extremity claim in November 2009 for further development.  At 
that time, the Board also noted that the issue of entitlement to 
TDIU had been raised by the record, based on the Veteran's claim 
that he was unemployed as a result of his service-connected 
disabilities, and such claim was also remanded for development.  
Unfortunately, this issue must again be remanded. 
 
The November 2009 Remand orders directed the RO to provide 
adequate VCAA compliant notice of the standards for TDIU.  The RO 
was also to conduct all appropriate development and provide 
warranted assistance, and then to adjudicate the claim.  If the 
claim was denied, the RO was to issue a Supplemental Statement of 
the Case (SSOC) SSOC on the matter.  

Thereafter, the RO provided a December 2009 letter that directed 
the Veteran to complete and return an application for TDIU, if he 
believed he was entitled to such benefit.  The letter also 
provided appropriate notice as to how to substantiate a claim for 
TDIU.  However, such claim was not subsequently adjudicated as 
instructed in the November 2009 Board remand directives, nor was 
an SSOC issued.

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the issue of entitlement to TDIU must once again be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  Once again provide to the Veteran all 
notification action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (2000), with respect 
to a TDIU.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  After providing all appropriate notice, 
including the required time period for the 
Veteran to respond, conduct any development 
deemed necessary. 

3.  After any such development has been 
completed, adjudicate the Veteran's claim for 
TDIU, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision is adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


